The defendant was charged with possession of intoxicating liquor for the purpose of sale. From judgment imposing sentence upon verdict of guilty, defendant appealed.
The evidence offered by the State was sufficient to carry the case to the jury. The only exception noted at the trial was to the ruling of the court in permitting a State's witness, a police officer, to say, in describing his visit to defendant's premises, where a quantity of whiskey was found, "We took a search warrant," without producing *Page 793 
the warrant. There was no motion or request for the production of the warrant, and the objection seems to have been made after the evidence was in.
The exception is without merit.
No error.